 THE DENVER PUBLISHING COMPANY 207 The Denver Publishing Company, tioner and Demer Typographical Union No. 49 ternational Typographical Union, AFL-CIO and Denver ;'\lewspapcr Guild, Local No. 74, The paper Guild. AFL-CIO. Case 27 · RM · 505 September 19, 1978 DECISION AND DIRECTION OF ELECTION BY CIIAIR\iA'J FAt''Jl'(j A"'D MEMBI'RS Pl't'IU (} At'D TRt:ESDAa Upon a petition duly filed under Section 9(c) of the National Labor Relations Act. as amended. a heanng was held before Hearing Officer Robert L. McCabe of the National Labor Relations Board. following the hearing. and pursuant to Section 102.67 of the tional Labor Relations Board Rules and RegulatHlns and Statements of Procedure. Series 8. as amended. this proceeding was transferred to the Board for sion bv direction of the Regional Director for RegiOn 27. Thereafter, the Employer and the Unions filed briefs. Pursuant to the provisions of Section 3(h) of the \lational Labor Relations Act. as amended. the tiona! Lahor Relations Board has delegated its thority in this proceeding to a three-member panel. rulinl!s of the Hearing 0!1lcer are free from prejudicial They are affirmed .. Upon the entire record in this proceedmg. the Board finds: I. The Employer. a Colorado corporation with its principal place of business in Denver. Colorado. Is engaged in the publication of a daily and_ Sunday newspaper. The parties and we find, that the Employer is engaged in commerce w1thm the meaninl! of Section 2(6) and (7) of the Act and 11 will effectuate the of the Act to assert tion herein. 2. The parties stipulated. and we find. that Denver Typographical Union :--;o. 49 (herein Typographers) and Denver Newspaper Guild, Local No. 74 (herem Guild). are labor organizations within the meaning of Section 2(5) of the Act. 3. We find that a question affecting commerce ists concerning representation of employees of the Emrloyer within the meaning of Section 9(c)( I) and Section 2(6) and (7) of the Act. 4. The Emrloyer seeks an election in a unit of all employees employed by the Er:1ployer in its cal Services Department (herein TSD). For vears the Emrloyer has been rhasing 111 a varietv of electronic systems wh1ch arc used to i1rint the newsraper. Before the formation of the TSD about RO percent of the electronic nance and all computer maintenance was done bv 231\ \ILRB No. 33 outside contractors. The remaining 20 percent of the electronic maintenance was performed by members of the Typographers and the Guild. The electronic maintenance performed by these emrloyees was not very complicated. As the Employer became more ant on electronic production systems It became practical to subcontract the electronic maintenance work. The Employer was una hie to ohtam a mam nance contract that provided for daily, clock coverage. Also. the various systems were so tegrated that a single malfunction could reqUire the services of several maintenance contractors. In Januarv 1978 the Employer formed the TSD in order to continuous repair and maintenance sef\·ice of its electronic and computer systems. The Employer informed the Unions of its decision and unrefuted testimony establishes that at vanous ings the Typographers expressed a desire to represent the employees in the unit. The Employer attempted to staff the department with current employees; ever, only five employees possessed the skill for the job. Of the five. three were members of the Gutld and two were members of the Typographers. Three more employees with sophisticated skills were hired from outside the Company. Currentlv both Unions disclaim an interest in resenting all the employees and argue that the tive-haroaininl! agreements control. Both have tiled Guild also raises the issue of contract har. ;'\Jeither Lnion has argued the appropriateness of the unit. contending instead that. since no question concerning representation exists. the appropriateness of the unit is irrelevant. The Employer contends that the petitioned-for unit is appropriate. At the outset we will decide this threshold question. The eight employees in the department all report to the same and he rerorts to the production manager. as do all other production-related Each ernrloyee is highly skilled in electronics. at a level generally attained only by formal tion. Thev all are. or eventually will he. sufficiently to repair all of the Employer's cated electronic svstems. All the employees are on 24-hour call and the. wages and henefits they receive fer substantially from those of bargaining-unit ployees. In light of their separate location. sion. wage scales, and hours of work. we tind that the petitioned-for unit. consistmg of all ees in the TSD. is an appropriate unit. We also find. based on unrebutted testimony. that 80 percent of the work rerformed by the TSD has never been formed hv members of either Union. Accordingly. we find that .the TSD IS a new operation. and the Guild's con tract is not a bar. 1 1 Bos!Ofl c;111 2:!1 RB 6.-:!K ( Tht' Pulll:.a PuhltsfJJnK Com{'am 2111 -..;I R B o.W 1 19711.  208 DECISIONS OF NATIONAL LABOR RELATIONS BOARD We believe this case is controlled by Westinghouse Electric Corporation, 144 NLRB 455 (1963). In that case the employer, in an attempt to reduce tracting, combined two existing maintenance ties. The employees in each facility were represented by different unions. The unions objected to the merger and filed grievances; the employer petitioned for an election. The unions argued there was no tion concerning representation because neither union sought to represent all the employees in the new unit. The Board held that the employees in issue had been merged into a single group and could no longer be considered part of two separate units. The Board ther held that, since one of the unions had once claimed to represent all the employees and that the present claim of the unions, taken together, passed all the employees. a question concerning resentation existed and directed an election. As in Westinghouse, supra. we have found that a new operation has been established. Moreover we have found that TSD employees constitute a new propriate unit. The Typographers indicated at one time it wanted to represent all employees in the unit. Both Unions have filed grievances and claim. in fect, to represent all the employees in the department. In these circumstances we conclude that it would fectuate the purposes of the Act to direct an election. At the close of the hearing the Guild stated it would not wish to be on a ballot; the Typographers declined to state a position. Therefore, as in house, supra at 459, [W]e shall permit either or both of the Unions to withdraw from the election upon written notice to the Regional Director within 10 days from the date of this Direction of Election. In the event that both Unions elect to withdraw. the Regional Director shall dismiss the petition and the ployees in the voting group will remain sented. The petition will. however. be reinstated if either or both of the Unions make any claim to represent any of these employees within 6 months of the date of the dismissal. For the reasons stated above, we find that the lowing unit is appropriate for the purposes of tive bargaining within the meaning of Section 9(b) of the Act: All Technical Services Department employees, but excluding all other Denver Publishing pany employees: including managerial. sional and confidential employees, guards, and supervisors, as defined in the Act. [Direction of Election and Excelsior footnote omitted from publication.] 